Citation Nr: 1631359	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  04-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for scoliosis for accrued benefits purposes.

2.  Entitlement to service connection for degenerative joint/disc disease of the back for accrued benefits purposes.

3.  Entitlement to service connection for right leg disability for accrued benefits
purposes.

4.  Entitlement to service connection for left thigh disability, for accrued benefits
purposes.

5.  Entitlement to service connection for bilateral knee disability for accrued
benefits purposes.

6.  Entitlement to service connection for hypertension for accrued benefits
purposes.

7.  Entitlement to service connection for heart disease for accrued benefits
purposes.

8.  Entitlement to service connection for sleep apnea for accrued benefits
purposes.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1974.  He died in April 2009.  The appellant is the Veteran's widow.

This appeal initially came to the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2003 rating decision.  In February 2007, the Board denied a number of issues on appeal and the Veteran appealed these determinations to the Court of Appeals for Veterans Claims (Court). 

In a January 2008 Memorandum Decision, the Court vacated the Board's decision with respect the eight issues on appeal, and remanded the matters to the Board for additional development consistent with the Memorandum Decision.  In April 2009, the Board issued a decision denying entitlement to service connection for asbestosis and for a left thigh disability.  However, as the Board was subsequently informed that the Veteran had unfortunately died earlier that month, the April 2009 Board decision was vacated.  Due the Veteran's death, the Board dismissed his appeal in May 2011 without prejudice to the substitution of an eligible person to prosecute the claim.

In May 2012, the RO issued a letter indicating that the appellant had filed an application in June 2009 requesting that she be substituted for the Veteran.  VA General Counsel did not oppose the motion.  The RO determined that the appellant was eligible and granted her motion for substitution.  In July 2012, the Board determined that the appellant had met the requirements for substitution under 38 U.S.C.A. § 5121A and remanded the issues on appeal for additional development in accordance with the Court's January 2008 Memorandum Decision.

By decision in September 2013, the Board denied entitlement to service connection for all of the issues listed on the title page of this decision.  The appellant appealed the decision to the Court on the basis that the Board's Decision was in error because it was based almost entirely on evidence that was inadmissible under 38 U.S.C. § 5121(a) (2014) and 38 C.F.R. § 3.1000(d)(4) (2015).

In a March 2015 panel decision, the Court set aside the September 2013 Board decision because the appellant was not notified of the right to waive the opportunity to substitute and remanded the claims for adjudication based on the file as it existed at the time of the Veteran's death, as accrued benefits claims pursuant to 38 U.S.C.A. § 5121(a) 

The case was remanded by Board decision in September 2015.



FINDINGS OF FACT

1.  The more probative evidence of record reflects that scoliosis, degenerative joint/disc disease of the back, right and left lower extremity disorders and bilateral knee disability first developed many years after discharge from active duty and were not related to service.  

2.  The more probative evidence of record reflects that hypertension, heart disease, and sleep apnea were not shown in service, did not develop until many years after service and were not related to service.


CONCLUSIONS OF LAW

1.  Scoliosis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § 38 C.F.R. 3.303 (2015

2.  Degenerative joint/disc disease of the back was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

3.  Right leg disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2015).

4.  Left let/thigh disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

5.  Bilateral knee disability, including arthritis, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  

6.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  Heart disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

8.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserted that he has scoliosis related to service and developed right and left leg disability, bilateral degenerative joint disease of both knees and a back disorder as secondary thereto.  The Veteran also contended that hypertension was directly related to service, and that heart disease and sleep apnea were secondary thereto for which service connection is warranted. 

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. § 5103 and 5103A have been met in this instance regarding the Veteran's claims.  

The Board points out however, that the outcome of an accrued benefits claim hinges on the application of law to evidence which was in the file or in the possession of the VA at the time of the Veteran's death.  Thus, no further evidentiary development is necessary and no additional notice needs to be provided to the appellant.  

Nevertheless, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include affording him a VA examination.  His service treatment records, VA medical treatment records, and reports from private medical providers have been associated with the record and carefully considered.  A VA examination was performed in December 2002, to include a February 2003 addendum is adequate to decide the appeal with respect to the claim for hypertension and presents a sound basis for a decision on this aspect of the appeal.  The Board thus finds that there was no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.  As such, the claims are ready to be considered on the merits.

Pertinent Law and Regulations

Accrued benefits are those to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death.  Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits due and unpaid to which the deceased beneficiary was entitled at the time of death. See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2015). 

The Veteran's widow has been established as the appropriate potential payee in this instance.  For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death. Zevalkink v. Brown, 101 F.3d 1236 (Fed. Cir. 1996).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131;38 C.F.R. § 3.303

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis or cardiovascular disease or an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2015).  This includes a disorder made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(b).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Factual Background

On enlistment examination in January 1971, the Veteran's spine, lower extremities and musculoskeletal system were evaluated as normal.  No scoliosis was noted.  He denied a history of bone, joint or other deformity, or back trouble of any kind.  A blood pressure reading of 110/70 was recorded.

Service treatment records reflect that the Veteran presented for treatment on a number of several occasions with complaints of left hip and upper thigh and groin pain between March 1971 and early 1974.  An assessment of sartorius strain was initially rendered but was determined not related to sartorius muscle in January 1974.  He complained of muscle spasm in the upper thoracic spine in 1971 following sports activity.  Minimal spasm was elicited on examination.  The diagnosis was muscle strain.  A May 1974 clinic note recorded a blood pressure reading of 130/95 when the Veteran was seen with a complaint of headache and a swollen left eyelid.  In addition to the impressions that included headache, etiology unknown, a notation of rule out high blood pressure was recorded.  Service treatment record a complaint of sleepiness and trouble staying awake in September 1973 but no etiology was provided in this regard.  No diagnosis of heart disease or sleep apnea was recorded during active duty.  A blood pressure reading of 100/80 was recorded at service discharge in May 1974 and the cardiovascular system was evaluated as normal.  No other pertinent defects were recorded.  The Veteran denied recurrent back pain, bone, joint or other deformity on the Report of Medical History.

Post service VA treatment records reflect that the appellant was seen for multiple complaints and disorders, including degenerative joint disease of the knees and hypertension in June 1996.  

Received in August 1999 was a letter from the medical director of the sleep laboratory at the Shreveport, Louisiana VA Medical Center stating that the Veteran had been under his care for severe obstructive sleep apnea for the past three years.  

In November 1999, J. R. Butler, D.C., wrote that the Veteran had presented to his office in July 1999 for treatment of an injury sustained on June 7, 1999.  The Veteran was reported to have stated that on that date, he was lifting his mother's motorized wheel chair and experienced acute pain.  Subsequent magnetic resonance imaging (MRI) at VA revealed disc disease at L5-S1 with extrusion and S1 nerve root contact on the left.  Disc protrusion at the L3-L4 disc level was also shown.  The examiner stated that because of such, the Veteran had been restricted from driving his truck due to lower back and leg pain. 

In December 1999, a VA physician wrote that the Veteran had been followed by him at the VA Medical Center in the past for conditions that included hypertension, obstructive sleep apnea, and history of congestive heart failure.  A VA physician wrote in January 2000 that the Veteran had been under his care since at least 1996, and had a number of ailments that included poorly controlled hypertension, congestive heart failure, obstructive sleep apnea, coronary artery disease and degenerative joint disease of the back.

The Veteran underwent a VA examination in December 2002 where it was noted that he had a medical history that included degenerative joint disease with chronic low back pain.  It was reported that diagnoses relevant to the current examination included hypertension, congestive heart failure, obstructive sleep apnea and coronary artery disease.  The examiner stated review of the claims file revealed that hypertension began in the military with "documented elevated blood pressures during clinic visits including May 1974, blood pressure 130/95 mmHg, although it does not appear that he was on treatment at that time."  Following examination, pertinent impressions included hypertension - onset while in the Air Force, congestive heart failure by history - currently inactive, at least as likely as not secondary to hypertension, obstructive sleep apnea, and coronary artery disease, likely secondary to hypertension.  

In a February 2003 addendum to the above report, the same examiner indicated that new information had been brought to her attention.  On this occasion, she stated that the medical evidence revealed only one mildly elevated blood pressure reading in service at a time when the Veteran had a headache and eye problems, and that there were no other elevated blood pressure readings in service.  The examiner stated that hypertension was not diagnosed until about 1992.  She stated that "[t]herefore, it is my opinion that it is not at least as likely as not that his present hypertension is due to military service."

In a letter dated in October 2003, Dr. Butler wrote that the Veteran was first seen by him in July 1999 and given an X-ray examination.  It was reported that he had convex scoliosis of the lumbar spine at that time.  It was the clinician's opinion that the Veteran was probably born with this condition, and that the groin, hip, and knee pain he had experienced during service could very well have been consistent with a curvature of the spine and its side effects.

I. V. McGee-Reed, M.D. wrote in December 2004 that she was the Veteran's primary care physician and that he had a medical history that included osteoarthritis of the cervical, thoracic, and lumbar spine, scoliosis and tingling, numbness, weakness in the lower extremities consistent with radiculopathy.  It was reported that he returned for follow-up of hypertension and to discuss service connection for same.  Dr. McGhee related that according to a copy of a December 2002 examination performed at the VAMC Lakeside, it plainly stated that the claims folder revealed that hypertension began while the Veteran was in military. 

A March 2006 letter from P.D. Antoon, M.D. noted that the Veteran had been in his office recently with multiple musculoskeletal complaints.  He stated that the Veteran had been on marching waivers in service for lumbar sacral disc disease and hypertension, and also had conditions that included sleep apnea.  The Veteran was reported to have stated that his medical diagnoses were problems that existed during his active service between 1971 and 1974.  

Service connection for scoliosis, degenerative joint/disc disease of the back, a rightleg condition, a left leg/thigh disability, and a bilateral knee disability.

The Board points out that when the Veteran was examined at service entrance in 1971, he was not observed to have scoliosis or any other back condition.  He was presumed to have been in sound condition otherwise with respect to his back, legs, and knees as no pertinent defect was recorded.  Service treatment records reflect that although the Veteran was treated for pain in the left hip and groin in service several times, and upper back pain on one occasion, it appears that such symptoms did not result in chronic musculoskeletal symptomatology or disability.  This is indicated by the fact that the Veteran denied joint and recurrent back pain at separation from service in May 1974.  Moreover the musculoskeletal system and lower extremities were evaluated as normal at that time.  Additionally, no clinical evidence has been received to show that either degenerative arthritis or an organic disease of the nervous system (intravertebral disc disease) manifested in service or within a year thereof.  Therefore, none of the claimed orthopedic components affected by arthritis and/or intravertebral disc disease, including the back, right and left lower extremities and bilateral knees may be presumptively related to service. See 38 C.F.R. §§ 3.307, and 3.309(a).  

The Board observes that there is no documentation of record that scoliosis, degenerative joint and disc disease of the back, right and left lower extremity disorders and bilateral knee disability became manifest until at least 1996 or thereafter, more than 20 years after discharge from active duty.  Although a private examiner related in 2003 that the Veteran was probably born with scoliosis and that the groin, hip, and knee pain he experienced in service might have been consistent with curvature of the spine and its side effects, the Board points out scoliosis was not noted on that occasion or at any time during active service, to include at enlistment, or for many years after discharge from active service.  Post service records reflect that a VA physician who stated that he had treated the Veteran since 1996 did not report that he had scoliosis.  It is significant to point out that a private chiropractor, Dr. Butler, recounted in 2003 that the Veteran sustained a substantial spine injury in June 1999 resulting in lumbosacral disc disease with extrusion and nerve root pathology, and that convex scoliosis was shown on X-ray the following month.  As such, the Board finds that Dr. Butler's statement that the Veteran might have been born with scoliosis is not probative, and does not rise to the level of clear and unmistakable evidence to rebut the presumption of soundness at service entrance.  The Board reiterates that there is no service treatment record indicating that the Veteran had scoliosis at service entrance, at any time during service, or at service discharge, and that scoliosis is not documented for more than two decades after discharge from service.  Therefore, scoliosis is not of service onset.  As well, Dr. Butler's opinion that hip and knee pain in service could have been consistent with curvature of the spine also lacks probative value because scoliosis was not demonstrated during active duty.  A medical opinion tends toward inadequate when it is unsupported by clinical evidence. See Black v. Brown, 5 Vet.App. 177, 180 (1995); see also Kightly v Brown, 6 Vet.App. 2000 (1994); Miller v. West, 11 Vet.App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

The Board also observes that another private examiner in 2006, Dr. Antoon, referred to lumbosacral disc disease in service for which the Veteran had been placed on marching waivers.  However, it appears that this statement was rendered solely based on the Veteran's own reported history without any indication that he had disc disease during service.  Degenerative disc disease is not documented in the record until after a lifting injury in June 1996.  In view of such, the Board accords Dr. Antoon's opinion little probative value as it is based on self-reported medical history that is not credible.  In this regard, the Board points out that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support the opinion." Bloom v. West, 12 Vet.App. 185, 187 (1999).  As such, Dr. Antoon's statement is not reliable or persuasive, and does not support the claim of service connection for lumbar disc disease of service onset.  It is well established that a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional. See LeShore, 8 Vet.App. 406.  There is no indication that either Dr. Butler or Dr. Antoon reviewed the Veteran's service records or any other post service clinical data in rendering their statements.  Therefore, the Board finds that both private practitioners' assessments lack probative value in supporting the claims on appeal.

The Board recognizes that the Veteran may well have believed that his back or lower extremity problems were due to service.  He is competent to report personal knowledge that he experiences through the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, as a lay person, the Veteran was not qualified to make medical determinations that his remote orthopedic disabilities were related to a period of service 20 or more years before in the absence of continuity of symptomatology that is not demonstrated in this case.  See 38 C.F.R. § 3.303.  Additionally, to the extent that the Veteran could be considered at all qualified to render opinions in these respects, they would be outweighed by his denial of any joint and/or musculoskeletal symptoms at service separation in May 1974.  Moreover, the record reflects that the Veteran filed a claim for service connection in December 1978 for a disability not pertinent to the instant appeal and did not mention any of the conditions for which service connection is now sought.  The amount of time that elapsed between military service and the first post-service evidence of complaint or treatment may be considered as evidence against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  In view of such, the Board finds that the Veteran was not a reliable historian and that his contentions that had had scoliosis, right and left leg disability, bilateral knee degenerative joint disease and back disorders deriving from service were not credible.

Additionally, to the extent that the Veteran asserted that right and left leg disabilities, and bilateral degenerative joint disease of the knees and a back disorder were proximately due to or aggravated by clamed scoliosis, the Board points out that as service connection for scoliosis is not established, it is unnecessary to address whether the former disorders are secondary thereto.

Accordingly, the Board finds that the claims for service connection for scoliosis, degenerative joint/disc disease of the back, a right leg condition, a left thigh disability, and bilateral knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. at 53-56.

Service connection for hypertension, heart disease, and sleep apnea.

Upon review of the factual background above, the record does not reflect a diagnosis of heart disease and sleep apnea until at least 1996, more than two decades after discharge from service.  The Board thus finds that the weight of the competent and probative evidence of record militates against a finding that heart disease and sleep apnea developed during service or for many years after active duty or are directly related to the Veteran's service. See 38 U.S.C.A. § 1110.  The evidence also does not show that heart disease was manifested within a year of discharge from active duty.  As such it may not be presumptively related to service. See 38 C.F.R. §§ 3.307, and 3.309(a).

The record reflects that although an elevated diastolic blood pressure reading of 130//95 was recorded when the Veteran was being treated for a headache and a swollen left eyelid in May 1974, it appears that this did not become a chronic condition as blood pressure was well within normal limits on service separation examination later that month.  The Board observes that while a VA examiner reported in December 2002 that there were multiple elevated blood pressure readings and a diagnosis of hypertension during service, this was clearly erroneous.  Service treatment data record only one elevated reading in May 1974 and no diagnosis of hypertension.  Thereafter, the examiner once again reviewed the record and quickly determined that hypertension was less likely than not related to service based on one elevated reading, and stated that hypertension was not diagnosed until 1992.  This is 18 or so years after service discharge.  The Board notes that although Dr. McGhee-Reed referred to the diagnosis of hypertension the VA examiner made in December 2002, she made no mention of the subsequent correction.  It is also significant to point out that she herself did not provide a nexus between hypertension and service, other than by allusion.  There is no indication that Dr. McGhee-Reed reviewed service treatment records or any other pertinent documentation, other than the December 2002 report that was determined to be in error by the VA examiner.  The Board finds that as such, her 2004 report in this regard lacks probative value.  Dr. Antoon's statement in March 2006 that the Veteran had been placed on marching waivers in service for conditions that included hypertension is similarly flawed because it was based on the Veteran's own history without any  indication that the Veteran had hypertension during active duty.  A medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet.App. 458, 461 (1993).

Review of the evidence indicates that a diagnosis of essential hypertension was not made until sometime in the early 1990s, at which time the Veteran began receiving treatment.  As such, hypertension did not manifest until many years after service, and the provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for the presumption of service connection in this regard are not applicable.

The Board has carefully considered the Veteran assertions that hypertension, heart disease and sleep apnea were related to service.  However, the probity of his assertions is militated by the fact that these disorders were not clinically indicated for many years after discharge from service.  As well, the Board finds that the reports of the clinical professionals who have attributed these diseases to service lack probative value for reasons stated in detail above.  Given the foregoing, the Board finds that the claims of entitlement to service connection for hypertension, heart disease, and sleep apnea must also be denied.  

Finally, the Board would also note that the Veteran did not primarily contend that heart disease and sleep apnea were directly related to service.  Rather, as clarified in his October 2003 notice of disagreement, he maintained that these disorders were secondary to hypertension for which service connection is also sought.  However, as the Board finds that service connection for hypertension is not warranted, it is unnecessary to address whether service connection heart disease and sleep apnea is warranted on a secondary basis.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine as to these issues on appeal.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. at 53-56.


ORDER

Service connection for scoliosis for accrued purposes is denied. 

Service connection for degenerative joint/disc disease of the back for accrued purposes is denied. 

Service connection for a right leg condition for accrued purposes is denied. 

Service connection for a left thigh disability for accrued purposes is denied. 

Service connection for bilateral knee disability for accrued purposes is denied. 

Service connection for hypertension for accrued purposes is denied. 

Service connection for heart disease for accrued purposes is denied. 

Service connection for sleep apnea for accrued purposes is denied.



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


